Exhibit 10.14

SUPPLEMENTAL GUARANTEE AGREEMENT

Supplemental Guarantee Agreement (this “Supplemental Guarantee Agreement”),
dated as of September 21, 2006, among Reliant Energy Power Supply, LLC (the
“Guaranteeing Subsidiary”), a Delaware limited liability company, a subsidiary
of Reliant Energy, Inc. (or its permitted successor), a Delaware corporation
(the “Company”), the Company, the other Subsidiary Guarantors (as defined in the
Guarantee Agreement referred to herein) and J.P. Morgan Trust Company, National
Association, as trustee under the Indenture (as defined in the Guarantee
Agreement referred to below) (the “Trustee”).

WITNESSETH

WHEREAS, the Company and the Subsidiary Guarantors have heretofore executed and
delivered to the Trustee a Guarantee Agreement (the “Guarantee Agreement”),
dated as of December 22, 2004, providing for the Company’s guarantee (the “REI
Guarantee”) of the Pennsylvania Economic Development Financing Authority’s
(“PEDFA”) Exempt Facilities Revenue Bonds (Reliant Energy Seward, LLC Project),
Series 2001A (the “Series 2001A Bonds”), and the Subsidiary Guarantors’
guarantees of the REI Guarantee;

WHEREAS, the Guarantee Agreement provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
guarantee agreement pursuant to which the Guaranteeing Subsidiary shall
unconditionally guarantee all of the Company’s Obligations under the REI
Guarantee and the Guarantee Agreement (the “Subsidiary Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Guarantee Agreement, the Trustee, the
Company and the other Subsidiary Guarantors are authorized to execute and
deliver this Supplemental Guarantee Agreement.

NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which is hereby acknowledged, the Guaranteeing
Subsidiary, the Trustee, the Company and the other Subsidiary Guarantors
mutually covenant and agree for the equal and ratable benefit of the Holders of
the Series 2001A Bonds as follows:

1.             Capitalized Terms.  Unless otherwise defined in this Supplemental
Guarantee Agreement, capitalized terms used herein without definition shall have
the meanings assigned to them in the Guarantee Agreement.

2.             Agreement to be Bound; Guarantee.  The Guaranteeing Subsidiary
hereby becomes a party to the Guarantee Agreement as a Subsidiary Guarantor and
as such will have all of the rights and be subject to all of the Obligations and
agreements of a Subsidiary Guarantor under the Guarantee Agreement.  The
Guaranteeing Subsidiary hereby agrees to be bound by all of the provisions of
the Guarantee Agreement applicable to a Subsidiary Guarantor and to perform all
of the Obligations and agreements of a Subsidiary Guarantor under the Guarantee
Agreement.  In furtherance of the foregoing, the Guaranteeing Subsidiary shall
be deemed a Subsidiary Guarantor for purposes of Article 12 of the Guarantee
Agreement, including, without limitation, Section 12.02 thereof.

1


--------------------------------------------------------------------------------


3.             NEW YORK LAW TO GOVERN.  THE INTERNAL LAW OF THE STATE OF NEW
YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL GUARANTEE AGREEMENT
BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE
EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.

4.             Counterparts.  The parties may sign any number of copies of this
Supplemental Guarantee Agreement.  Each signed copy shall be an original, but
all of them together represent the same agreement.

5.             Effect of Headings.  The Section headings herein are for
convenience only and shall not affect the construction hereof.

6.             The Trustee.  The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Guarantee Agreement or for or in respect of the recitals contained herein, all
of which recitals are made solely by the Guaranteeing Subsidiary and the
Company.

7.             Ratification of Guarantee Agreement; Supplemental Guarantee
Agreement Part of Guarantee Agreement.  Except as expressly amended hereby, the
Guarantee Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect.  This
Supplemental Guarantee Agreement shall form a part of the Guarantee Agreement
for all purposes, and every Holder of Series 2001A Bonds heretofore or hereafter
authenticated and delivered shall by bound hereby.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Guarantee
Agreement to be duly executed and attested, all as of the date first above
written.

Dated : September 21, 2006.

 

RELIANT ENERGY POWER SUPPLY, LLC

 

 

 

 

 

 

 

 

By:

/s/ Lloyd A. Whittington

 

 

Name:

Lloyd A. Whittington

 

 

Title:

 Vice President and Treasurer

 

 

 

 

 

RELIANT ENERGY, INC.

 

 

 

 

 

 

 

 

By:

 /s/ Andrew C. Johannesen

 

 

Name:

 Andrew C. Johannesen

 

 

Title:

 Vice President and Asst. Treasurer

 

3


--------------------------------------------------------------------------------


 

 

 

 

RELIANT ENERGY ASSET MANAGEMENT, LLC

 

 

 

 

RELIANT ENERGY BROADBAND, INC.

 

 

 

 

RELIANT ENERGY CALIFORNIA HOLDINGS, LLC

 

 

 

 

RELIANT ENERGY COMMUNICATIONS, INC.

 

 

 

 

RELIANT ENERGY COOLWATER, INC.

 

 

 

 

RELIANT ENERGY CORPORATE SERVICES, LLC

 

 

 

 

RELIANT ENERGY ELLWOOD, INC.

 

 

 

 

RELIANT ENERGY ETIWANDA, INC.

 

 

 

 

RELIANT ENERGY FLORIDA, LLC

 

 

 

 

RELIANT ENERGY KEY/CON FUELS, LLC

 

 

 

 

RELIANT ENERGY MANDALAY, INC.

 

 

 

 

RELIANT ENERGY NORTHEAST GENERATION, INC.

 

 

 

 

RELIANT ENERGY NORTHEAST HOLDINGS, INC.

 

 

 

 

RELIANT ENERGY ORMOND BEACH, INC.

 

 

 

 

RELIANT ENERGY POWER GENERATION, INC.

 

 

 

 

RELIANT ENERGY RETAIL HOLDINGS, LLC

 

 

 

 

RELIANT ENERGY SABINE (TEXAS), INC.

 

 

 

 

RELIANT ENERGY SERVICES DESERT BASIN, LLC

 

 

 

 

RELIANT ENERGY SERVICES MID-STREAM, LLC

 

 

 

 

RELIANT ENERGY SEWARD, LLC

 

 

 

 

RELIANT ENERGY TRADING EXCHANGE, INC.

 

 

 

 

RELIANT ENERGY VENTURES, INC.

 

 

 

 

RELIANT ENERGY WHOLESALE GENERATION, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew C. Johannesen

 

 

 

 

 

Name:

Andrew C. Johannesen

 

 

 

 

Title:

Assistant Treasurer of the corporations and limited

 

 

 

 

 

liability companies, and of the general partners of the limited partnerships,
listed above

 

4


--------------------------------------------------------------------------------


 

 

RELIANT ENERGY SERVICES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Andrew C. Johannesen

 

 

 

Name:

Andrew C. Johannesen

 

 

Title:  

Vice President and Treasurer

 

 

 

 

 

RELIANT ENERGY RETAIL SERVICES, LLC

 

 

RELIANT ENERGY ELECTRIC SOLUTIONS, LLC

 

 

RELIANT ENERGY SOLUTIONS EAST, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lloyd A. Whittington

 

 

 

Name:

Lloyd A. Whittington

 

 

Title:

Vice President and Treasurer of the limited

 

 

liability companies listed above

 

5


--------------------------------------------------------------------------------


 

 

RELIANT ENERGY CAPTRADES HOLDING CORP.

 

RELIANT ENERGY SABINE (DELAWARE), INC.

 

 

 

 

 

By:

/s/ Patricia F. Genzel

 

Name:

Patricia F. Genzel

 

Title:

President

 

6


--------------------------------------------------------------------------------


 

J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION, as Trustee

 

 

 

 

 

By:

 /s/ Michael J. Judge

 

 

 

Authorized Signatory

 

 

7


--------------------------------------------------------------------------------